Case 1:20-cv-20944-MGC Document 39 Entered on FLSD Docket 04/16/2021 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          Case No. 20-20944-Civ-COOKE/GOODMAN

  DANIEL DA SILVA BUENO ELIAS,

           Plaintiff,

  vs.

  BUENO CONCEPT, LLC, et al.,

        Defendants.
  ___________________________/
                 ORDER ADOPTING REPORT AND RECOMMENDATION
           THIS MATTER is before me upon U.S. Magistrate Judge Jonathan Goodman’s
  Report and Recommendations on FLSA Settlement (“Report”) (ECF No. 38). Plaintiff’s
  Motion for Approval of Parties’ Settlement Agreement (ECF No. 33) was referred to Judge
  Goodman pursuant to 28 U.S.C. § 636(b)(1)(A). See ECF No. 34.
           Judge Goodman recommends I find the parties’ settlement agreement to be fair and
  reasonable and approve the settlement. Judge Goodman also recommends the action be
  dismissed with prejudice and this Court retain jurisdiction to enforce the terms of the
  Parties’ settlement.       Neither party objected to Judge Goodman’s Report and
  Recommendation and the time to do so has passed. After reviewing the Motion and Judge
  Goodman’s Report in accordance with Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350
  (11th Cir. 1982), I find Judge Goodman’s Report clear, cogent, and compelling.
           Accordingly, Judge Goodman’s Report (ECF No. 38) is AFFIRMED and
  ADOPTED as Order of this Court. It is hereby ORDERED and ADJUDGED as follows:
        1. The Motion for Approval of Parties’ Settlement Agreement (ECF No. 33) is
           GRANTED.
        2. The Parties’ Settlement Agreement is APPROVED.
        3. This case is DISMISSED with prejudice.
        4. This Court shall retain jurisdiction to enforce the terms of the Settlement Agreement.
        5. All pending motions, if any, are denied as moot.



                                                  1
Case 1:20-cv-20944-MGC Document 39 Entered on FLSD Docket 04/16/2021 Page 2 of 2




     6. The CLERK shall CLOSE this case.
  DONE and ORDERED in chambers, at Miami, Florida, this 15th day of April 2021.




  Copies furnished to:
  Jonathan Goodman, U.S. Magistrate Judge
  Counsel of record




                                            2
